DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 05/24/21 has been entered. Claims 1-20 remain pending in the application. Examiner acknowledged that claims 21-22 have been newly added.

Drawings
The drawings are objected to because Fig. 3 is illegible due to low resolution. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Objections
Claims 1, 7-8, 10, 16 are objected to because of the following informalities:
"the identified metadata" should be "the identified metadata associated with the sensor node" [Claim 7, line 2 ];
"the sensor node" should be "the sensor node associated with the digital twins object model" [Claims 1, 2, 10, 11, 12, 16, 18, lines 4/6/9/10/11, 3, 8/9/12/13, 3, 1, 5, 5].
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites a method, comprising: parsing sensor data associated with a sensor node associated with a digital twins object model to identify metadata associated with the sensor node, wherein the sensor data comprises telemetry received by a device associated with the sensor node; determining at least one 
The limitations of parsing sensor data associated with a sensor node associated with a digital twins object model to identify metadata associated with the sensor node, wherein the sensor data comprises telemetry received by a device associated with the sensor node; determining at least one user-defined function node associated with the digital twins object model that matches the identified metadata associated with the sensor node, the at least one user-defined function node being a different node than the sensor node, as drafted, recite a processes that, under their broadest reasonable interpretation, cover mental processes. That is, these limitations, in the context of the claim, encompass the user manually reviewing data/metadata associated with sensors of a digital twins object model, such as using a GUI that displays the information associated with the digital twins object model, and mentally determining operations/functions associated with other nodes in the digital twins object model that match the node associated with the temperature sensor or thermometer. For example, if the data that the sensor outputs is temperature data, as determined by the user viewing the data associated with the sensor within the digital twins object model on the GUI, the user could further mentally determine that they 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – providing at least some of the sensor data to at least one user-defined function that is represented by the at least one user-defined function node; and executing the at least one user-defined function. The additional element of providing at least some of the sensor data to at least one user-defined function that is represented by the at least one user-defined function node represents a mere data gathering step. The additional element of and executing the at least one user-defined function represents insignificant extra-solution activities to the judicial exception. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, The additional element of providing at least some of the sensor data to at least one user-defined 
claim 10 recites a system, comprising: a processor; and a memory having computer-executable instructions stored thereupon which, when executed by the processor, cause the system to: obtain sensor data associated with a sensor node associated with a digital twins object model and identify metadata associated with the sensor node, wherein the sensor data comprises telemetry received by a device sensor associated with the sensor node; determine at least one user-defined function node associated with the digital twins object model that matches the identified metadata associated with the sensor node, the at least one user-defined function node being a different node than the sensor node; provide at least some of the sensor data to at least one user-defined function that is represented by the at least one user-defined function node; and execute the at least one user-defined function.
The limitations of and identify metadata associated with the sensor node, wherein the sensor data comprises telemetry received by a device sensor associated with the sensor node; determine at least one user-defined function node associated with the digital twins object model that matches the identified metadata associated with the sensor node, the at least one user-defined function node being a different node than the sensor node, as drafted, recite processes that, under their broadest reasonable interpretation, cover mental processes but from the recitation of implementing them on generic computer components. Further, nothing in the claim element precludes the step from practically being performed in the mind. That is, these limitations, in the context of the claim, encompass the user manually reviewing data/metadata associated with sensors 
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – a processor; and a memory having computer-executable instructions stored thereupon which, when executed by the processor, cause the system to: obtain sensor data associated with a sensor node associated with a digital twins object model…; provide at least some of the sensor data to at least one user-defined function that is represented by the at least one user-defined function node; and execute the at least one user-defined function. The processor and memory having computer-executable instructions stored thereupon are recited at a high-level of generality 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, The additional elements of obtain sensor data associated with a sensor node associated with a digital twins object model…; provide at least some of the sensor data to at least one user-defined function that is represented by the at least one user-defined function node, represent well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activity in the fields of computer science and control systems and are merely directed to the well-understood, routine, conventional activity of storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 
Independent claim 16 recites a computer storage media storing computer-readable instructions that, when executed, cause a computing device to: obtain a graph associated with a digital twins object model, the graph having a sensor node representing a sensor and a user-defined function node representing a user-defined function, the sensor node appearing in a subgraph of the user-defined function node that the user-defined function matches the metadata associated with the sensor; provide telemetry data generated by the sensor to the user-defined function; and cause the user-defined function to execute on the telemetry data. 

This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of – a computer storage media storing computer-readable instructions that, when executed, cause a computing device to:; provide telemetry data generated by the sensor to the user-defined function; and cause the user-defined function to execute on the telemetry data. The computer storage media storing computer-readable instructions and computing device are recited at a high-level of generality (i.e., as generic computer devices performing generic computer functions processing data input). The additional elements of provide telemetry data generated by the sensor to the user-defined function represents a mere data gathering step. The additional element of and cause the user-defined function to execute on the telemetry data represents an insignificant extra-solution activity to the judicial exception. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, The additional elements of provide telemetry data generated by the sensor to the user-defined function represents well-understood, routine, conventional activity previously known to the industry and is specified at a high level of generality. That is, this 
Claims 2-9, 11-15, 17-22 depend on claims 1, 8, 14 and include all the limitations of claims 1, 8, 14. Therefore, claims 2-7, 9-13, 15-22 recite the same abstract idea of generating a query based on the first population practically being performed in the mind, and the analysis must therefore proceed to Step 2A Prong Two. 
Claims 2, 11, 17 similarly recite wherein the digital twins object model comprises a spatial intelligence graph that defines a hierarchical relationship of objects of the digital twins object model, and the sensor node and the at least one user-defined function node are present in the spatial intelligence graph. This judicial exception is not integrated into a practical application. The additional element further incorporates the mental process steps as in the independent claims. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional limitation further describing the structure of the digital twins object model does not preclude the mental process steps from being performed in the mind. This additional step is considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claims 2, 11, 17 further incorporate the abstract idea and are ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of wherein the digital twins object model comprises a spatial intelligence graph that defines a hierarchical relationship of objects of the digital twins object model, and the sensor node and the at least one user-defined function node are present in the spatial intelligence graph further incorporates the mental process steps as in the independent claims. If a claim limitation, under its 
Claim 3 recites further comprising: restricting access of the at least one user-defined function node with access to multiple sensor nodes within a subtree of the at least one user-defined function node. This judicial exception is not integrated into a practical application. The additional element further incorporates the mental process steps as in the independent claims. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional limitation further describes additional insignificant extra-solution activity which does not preclude the mental process steps from being performed in the mind. Accordingly, claim 3 further incorporates the abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with 
Claims 4, 13 similarly recite wherein executing at least one user-defined function includes calculating a computed value based on the at least some of the sensor data or cause the at least one user-defined function to calculate a computed value based on the at least some of the sensor data, respectively. This judicial exception is not integrated into a practical application. The additional element further incorporates the mental process steps as in the independent claims. If a claim limitation, under its broadest reasonable interpretation, covers 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of wherein executing at least one user-defined function includes calculating a computed value based on the at least some of the sensor data or cause the at least one user-defined function to calculate a computed value based on the at least some of the sensor data further incorporate the mental process steps as in the independent claims. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. As aforementioned, this additional step further describes the same mental process steps as in the independent claims which comprise an additional mental process step. Therefore, this additional step is further recites the abstract idea (mental process 
Claims 5, 14 similarly recite wherein executing at least one user-defined function further includes modifving a topology of the digital twins object model or cause the at least one user-defined function to modify a topology of the digital twins object model, respectively. This judicial exception is not integrated into a practical application. The additional element further incorporates the mental process steps as in the independent claims. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional limitation further limits the executing of the user-defined function to include calculating a computed values based on the sensor data. This additional step is also considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. That is, this step encompasses a user visualizing the digital twins object model, such as in the mind, and further mentally visualizing how the incorporation of the node associated with the UDF that they wrote would be linked to additional nodes associated with the sensors that output data which is required as input as specified by the UDF. Accordingly, claims 5, 14 further incorporate the abstract idea and are ineligible.

Claims 6-7, 15, 20 similarly recite wherein the at least one user-defined function has an associated role that defines access rights to one or more other nodes; wherein determining the at least one user-defined function node that matches the identified metadata is further based at least on the access rights defined by the associated role. This judicial exception is not integrated into a practical application. The additional elements further incorporates the mental 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of wherein the at least one user-defined function has an associated role that defines access rights to one or more other nodes; wherein determining the at least one user-defined function node that matches the identified metadata is further based at least on the access rights defined by the associated role further incorporate the mental process steps as in the independent claims. If a claim limitation, under their broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. As aforementioned, these additional steps 
Claim 8 recites wherein the digital twins object model is a virtual model of particular entities in a physical world and relationships between the particular entities. This judicial exception is not integrated into a practical application. The additional elements further incorporates the mental process steps as in the independent claims. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional limitation further limits that the digital twins object model is a virtual model of particular entities which encompasses the user mentally visualizing the digital twins object model that represents the real-world system that it models. This additional step is also considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Accordingly, claim 8 further incorporates the abstract idea and is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the 
Claim 9 recites further comprising: receiving information regarding business logic from a user defining the at least one user-defined function; receiving information regarding one or more telemetry conditions to which the at least one user-defined function applies; and storing the at least one user-defined function and a matcher as nodes within a spatial intelligence graph associated with the digital twins object model, the matcher being configured to invoke the at least one user-defined function when the one or more telemetry conditions are met. This judicial exception is not integrated into a practical application. The additional element of the matcher being configured to invoke the at least one user-defined function when the one or more telemetry conditions are met further 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of the matcher being configured to invoke the at least one user-defined function when the one or more telemetry conditions are met further incorporate the mental process steps as in the independent claims and describe an additional mental process step. If a claim limitation, under their broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. The additional elements of receiving information regarding business logic from a user defining the at least one user-defined function; receiving information regarding one or more telemetry 
Claim 12 recites wherein the sensor node is stored in a subtree of the at least one user-defined function node in the spatial intelligence graph. This claim  further incorporates the mental process steps as the sensor node is stored in a subtree of the UDF node in the spatial intelligence graph. This additional step is a mere data gathering step. Therefore, this limitations does not integrate the abstract idea into a practical application. Accordingly, claim 12 is ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of herein the sensor node is stored in a subtree of the at least one user-defined function node in the spatial intelligence graph, which is a mere data gathering step, represents well-understood, routine, conventional activity previously known to the industry and are specified at a high level of generality. 
Claim 18 recites wherein the computer-readable instructions, when executed, cause the computing device to: cause the user-defined function to execute on the telemetry data based at least on the sensor node appearing in the subgraph of the user-defined function node. This judicial exception is not integrated into a practical application. The additional element further incorporates the mental process steps as in the independent claims. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional limitation further limits the executing of the user-defined function to include the executing of the UDF on the telemetry data when the sensor node appears in the subgraph of the UDF node. This additional step is also considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. That is, this step encompasses a user performing a mental determination to cause the execution of the UDF on telemetry data when particular sensor nodes appear in the subgraph of the UDF, as observed by the user. Accordingly, claim 18 further recites the abstract idea and is ineligible.

Claim 19 recites wherein the computer-readable instructions, when executed, cause the computing device to: determine whether to execute the user-defined function based at least on a value present in the telemetry data. This judicial exception is not integrated into a practical application. The additional element further incorporates the mental process steps as in the independent claims. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of wherein the computer-readable instructions, when executed, cause the computing device to: determine whether to execute the user-defined function based at least on a value present in the telemetry data. This judicial exception is not integrated into a practical application further recites the mental process step as in the independent claims. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. As aforementioned, this additional step further describes the same mental process steps as in the independent claims which comprise an additional mental process step. Therefore, this additional step is further recites the abstract idea (mental process step) and does not integrate the judicial exception into a practical application. Further recitation of the abstract idea (mental process step) is not sufficient to 
Claims 21-22 recite wherein executing the at least one user- defined function involves controlling physical equipment based on the at least some sensor data; wherein the physical equipment comprises heating, ventilation, or air conditioning equipment in a building represented in the digital twins object model. This judicial exception is not integrated into a practical application. The additional element further incorporates the mental process steps as in the independent claims. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. This additional limitation further limits the executing of the user-defined function which involves controlling physical equipment based on sensor data, which can be physically and mentally accomplished by humans. This additional step is also considered an abstract idea (mental process step) and does not integrate the judicial exception into a practical application. That is, this step encompasses a user performing mental determination based on mentally observing and identifying values with the telemetry data. Accordingly, claims 21-22 further incorporate the abstract idea and are ineligible.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-15, 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2019/0158309) in view of Park (US 2018/0232459), herein referred to as “Park 2”.
Regarding claim 1, Park discloses:
A method, comprising: parsing sensor data associated with a sensor node associated with a digital twins object model to identify metadata associated with the sensor node, wherein the sensor data comprises telemetry received by a device associated with the sensor node at least by ([0057] “In some embodiments, the space graph is a digital twin of the building, wherein the entities represent at least one of spaces, people, or devices associated with the building.” [0198] “building management platform 102 stores sensor data using data entities. Each data entity may correspond to a particular sensor and may include a timeseries of data values received from the corresponding sensor.” [0458] “The space graph database 1120 can include one or more entities, included as nodes within the space graph database 1120, and one or more relationships, included as directional edges between the nodes within the space graph database 1120. The entities can represent physical and/or virtual components of a building for which the data is received in the step 1702. In some embodiments, the space graph learning service 1104 parses the building data of the step 1702 to identify each entity represented in the building data and identifies relationships between the entities.” [0459] “In step 1706, new building data can be received from the building data sources of the building representing operations of the physical and/or virtual components. In some embodiments, the 
determining at least one … function node associated with the digital twins object model that matches the identified metadata associated with the sensor node at least by ([0282] “still referring to FIG. 8, an entity graph 800 for the Thermostat object entity 802 includes various class entities (e.g., User, Address, SetPoint Command, and Temperature Object), relational entities (e.g., isAKindOf, Owns, isLinked, hasStorage, and hasOperation), and data entities (AI 201-01, TS ID 1, Daily Average 1, Abnormal indoor temp 1, AO 101-1, and Geo 301-01).” [0283] “For example, the entity graph 800 shows that a person named John (object entity) 804 isAKindOf (relational entity) 806 User (class entity) 808. John 804 Owns (relational entity) 810 the Thermostat 802. The Thermostat 802 has a location attribute (dynamic attribute) 812 that isLinked (relational entity) 814 to Geo 301-01 (data entity) 816, which isAKindOf (relational entity) 818 an Address (class entity) 820… AI 201-01 826 hasOperation (relational entity) 836 of Daily Average 1 (data entity) 838, which isAKindOf (relational entity) 840 Analytic Operator (class entity) 842. Thus, Daily Average 1 results from an analytic operation that calculates the daily average of the indoor temperature. AI 201-01 826 further hasOperation (relational entity) 854 of Abnormal Indoor Temperature (data entity) 856, which isAKindOf (relational entity) 858 Analytic Operator (class entity) 860. Accordingly, Abnormal Indoor Temperature results DAGs can be retrieved by workflow manager 922 and used to determine how and when to process incoming data samples.” [0322] “Each DAG may define a workflow or sequence of operations which can be performed by timeseries operators 906 on the raw data timeseries. When new samples of the raw data timeseries are received, workflow manager 922 can retrieve the corresponding DAG and use the DAG to determine how the raw data timeseries should be processed. In some embodiments, the DAGs are declarative views which represent the sequence of operations applied to each raw data timeseries” [0323] “DAGs apply over windows of time. For example, the timeseries processing operations defined by a DAG may include a data aggregation operation that aggregates a plurality of raw data samples having timestamps within a given time window.”) and at least Fig. 8 shows an entity graph of the digital twins model including matched function nodes, such as operation nodes 838, 856, which performs functions according to the temperature data such as a current indoor temperature attribute associated with the thermostat 802 (identified metadata associated with a sensor node); the matching occurs, for example, by determining associations of operations as in stored DAGs with input timeseries data and metadata, such as the timeseries ID and time values;
the at least one … function node being a different node than the sensor node at least by (Fig. 8) which shows the thermostat node 802 as a different node than operation nodes 838, 856;
providing at least some of the sensor data to at least one … function that is represented by the at least one … function node; and executing the at least one … function at least by ([0318] “timeseries operators 906 are triggered in a particular sequence defined by a directed acyclic graph (DAG). The DAG may define a workflow or sequence of operations or transformations to apply to one or more input timeseries. For example, the DAG for a raw data timeseries may include a data cleansing operation, an aggregation operation, and a summation operation (e.g., adding two raw data timeseries to create a virtual point timeseries). The DAGs can be stored in a DAG database 930 within storage 614, or internally within timeseries processing engine 904. DAGs can be retrieved by workflow manager 922 and used to determine how and when to process incoming data samples. Exemplary systems and methods for creating and using DAGs are described in greater detail below.” [0322] “Each DAG may define a workflow or sequence of operations which can be performed by timeseries operators 906 on the raw data timeseries. When new samples of the raw data timeseries are received, workflow manager 922 can retrieve the corresponding DAG and use the DAG to determine how the raw data timeseries should be processed. In some embodiments, the DAGs are declarative views which represent the sequence of operations applied to each raw data timeseries.” [0323] “the timeseries processing operations defined by a DAG may include a 
Park fails to disclose “… at least one user-defined function node…”
However, Park 2 teaches the above limitation at least by ([0276] “DAG 1000 is created based on user input. A user can drag-and-drop various input blocks 1002-1004, functional blocks 1006-1012, and output blocks 1014-1016 into DAG 1000 and connect them with arrows to define a sequence of operations. The user can edit the operations to define various parameters of the operations. For example, the user can define parameters such as upper and lower bounds for the data cleansing operations in blocks 1006-1008 and an aggregation interval for the aggregation operation in block 1010. DAG 1000 can be created and edited in a graphical drag-and-drop flow editor without requiring the user to write or edit any formal code…DAG generator 620 is configured to automatically generate the formal code used by timeseries operators 606 based on DAG 1000.” [0323] “Still referring to FIG. 13B, process 1350 is shown to include identifying one or more stored DAGs that use the timeseries as an input (step 1358). Step 1358 can include obtaining the stored DAGs via timeseries via timeseries storage interface 616 and identifying the required timeseries inputs of each DAG. For each DAG that uses the timeseries as an input, process 1350 can identify the timeseries processing operations defined by the DAG (step 1360). The timeseries processing operations can include data cleansing operations, data aggregation operations, timeseries adding operations, virtual point calculation operations, or any other type of operation that can be applied to 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Park 2 into the teaching of Park because the references similarly disclose space graphs representing digital twins of real-world systems. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Park to further include the user-defined operations/DAGs as in Park 2 in order to enable full customizability wherein the user is able to dynamically define the operations for inputted timeseries data.
As per claim 2, claim 1 is incorporated, Park further discloses:
wherein the digital twins object model comprises a spatial intelligence graph that defines a hierarchical relationship of objects of the digital twins object model, and the sensor node and the at least one … function node are present in the spatial intelligence graph at least by ([0057] “In some embodiments, the space graph is a digital twin of the building, wherein the entities represent at least one of spaces, people, or devices associated with the building.” [0277] “entity data may be represented in the form of an entity graph. In some embodiments, entity data includes any suitable predefined data models (e.g., as a table, JSON data, and/or the like), such as entity type or object, and further includes one or more relational entities that semantically define the 
Park 2 further discloses:
the at least one user-defined function node at least by ([0276] “DAG 1000 is created based on user input. A user can drag-and-drop various input blocks 1002-1004, functional blocks 1006-1012, and output blocks 1014-1016 into DAG 1000 and connect them with arrows to define a sequence of operations.).
As per claim 3, claim 2 is incorporated, Park 2 further discloses:
further comprising: restricting access of the at least one user-defined function node with access to multiple sensor nodes within a subtree of the at least one user-defined function node at least by ([0276] “DAG 1000 is created based on user input. A user can drag-and-drop various input blocks 1002-1004, functional blocks 1006-1012, and output blocks 1014-1016 into DAG 1000 and connect them with arrows to define a sequence of operations. [0332] “The remote device 1410 may be configured to access any functions of the cloud-based service 1408, for which the remote device 1410 has sufficient permissions”) and the restricting of the access of the user-defined function node is the restricting of access to functions of the cloud-based service, such as 
As per claim 4, claim 1 is incorporated, Park 2 further discloses:
wherein executing the at least one user-defined function includes calculating a computed value based on the at least some of the sensor data at least by ([0274] “The output of the cleansing operation in block 1008 will then be provided as an input to the addition operation represented by block 1012.”) and Fig. 10B, which is associated with the user-defined DAG as in Fig. 10A, shows in element 1056 the calculating of a computed value which adds the cleansed timeseries values from timeseries ID: 123 and timeseries ID: 456 and outputs the aggregated data values. This addition operation is a sub-operation of the cleanse operations 1006, 1008 as also shown in Fig. 10A.
As per claim 5, claim 4 is incorporated, Park further discloses:
wherein executing the at least one … function further includes modifying a topology of the digital twins object model at least by ([0320] “Still referring to FIG. 9, timeseries processing engine 904 is shown to include a DAG optimizer 918. DAG optimizer 918 can be configured to combine multiple DAGs or multiple steps of a DAG to improve the efficiency of the operations performed by timeseries operators 906. For example, suppose that a DAG has one functional block which adds “Timeseries A” and “Timeseries B” to create “Timeseries C” (i.e., A+B=C) and another functional block which adds “Timeseries C” and “Timeseries D” to create “Timeseries E” (i.e., C+D=E). DAG optimizer 918 can combine these two functional blocks into a single functional block which 
In some embodiments, DAG optimizer 918 combines DAGs or steps of a DAG in response to a determination that multiple DAGs or steps of a DAG will use similar or shared inputs (e.g., one or more of the same input timeseries).”) and a DAG optimization modified the topology of the DAGs by combining similar operations .
Park 2 further discloses:
the at least one user-defined function at least by ([0276] “DAG 1000 is created based on user input. A user can drag-and-drop various input blocks 1002-1004, functional blocks 1006-1012, and output blocks 1014-1016 into DAG 1000 and connect them with arrows to define a sequence of operations.).
As per claim 6, claim 1 is incorporated, Park further discloses:
wherein the at least one user-defined function has an associated role that defines access rights to one or more other nodes associated with the digital twins object model at least by ([0273] “The behavioral attribute may define a function of the object entity, for example, based on inputs, capabilities, and/or permissions. For example, behavioral attributes may define the types of inputs that the object entity is configured to accept, how the object entity is expected to respond under certain conditions, the types of functions that the object entity is capable of performing, and the like. As a non-limiting example, if the object entity represents a person, the behavioral attribute of the person may 
As per claim 9, claim 1 is incorporated, Park further discloses:
further comprising: receiving information regarding business logic from a user defining the at least one … function; receiving information regarding one or more telemetry conditions to which the at least one … function applies and storing the at least one … function as nodes within a spatial intelligence graph associated with the digital twins object model, the matcher being configured to invoke the at least one … function when the one or more telemetry conditions are met at least by ([0318] “The DAG may define a workflow or sequence of operations or transformations to apply to one or more input timeseries…The DAGs can be stored in a DAG database 930 within storage 614, or internally within timeseries processing engine 904. DAGs can be retrieved by workflow manager 922 and used to determine how and when to process incoming data samples.” [0322] “Each DAG may define a workflow or sequence of operations which can be performed by timeseries operators 906 on the raw data timeseries. When new samples of the raw data timeseries are received, workflow manager 922 can retrieve the corresponding DAG and use the DAG to determine how the raw data timeseries should be processed. In some embodiments, the DAGs are declarative views which represent the sequence of operations applied to each raw data timeseries” [0323] “DAGs apply over windows of time. For example, the timeseries processing operations defined by a DAG may include a data aggregation operation that aggregates a plurality of raw data samples having timestamps within a given time window.”);
Park 2 further discloses:
the at least one user-defined function at least by ([0276] “DAG 1000 is created based on user input. A user can drag-and-drop various input blocks 1002-1004, functional blocks 1006-1012, and output blocks 1014-1016 into DAG 1000 and connect them with arrows to define a sequence of operations.).
Regarding claim 10, Park discloses:
A system, comprising a processor and a memory having computer-executable instructions stored thereupon which, when executed by the processor, cause the system to: obtain sensor data associated with a sensor node associated with a digital twins object model and identify metadata associated with the sensor node, wherein the sensor data comprises telemetry received by a sensor associated with the sensor node at least by ([0057] “In some embodiments, the space graph is a digital twin of the building, wherein the entities represent at least one of spaces, people, or devices associated with the building.” [0198] “building management platform 102 stores sensor data using data entities. Each data entity may correspond to a particular sensor and may include a timeseries of data values received from the corresponding sensor.” [0458] “The space graph database 1120 can include one or more entities, included as nodes within the space graph database 1120, and one or more relationships, included as directional edges between the nodes within the space graph database 1120. The entities can represent physical and/or virtual components of a building for which the data is received in the step 1702. In some embodiments, the space graph learning service 1104 parses the building data of the step 1702 to identify each entity represented in the building data and identifies relationships between the entities.” [0459] “In step 1706, new building data can be received from the building data sources of the building representing operations of the physical and/or virtual components. In some embodiments, the new building data is operational data for a physical component, e.g., temperature measurements by a temperature sensor, access requests to an access control system, elevator request for an elevator, damper 
determine at least one … function node associated with the digital twins object model that matches the identified metadata associated with the sensor node at least by ([0282] “still referring to FIG. 8, an entity graph 800 for the Thermostat object entity 802 includes various class entities (e.g., User, Address, SetPoint Command, and Temperature Object), relational entities (e.g., isAKindOf, Owns, isLinked, hasStorage, and hasOperation), and data entities (AI 201-01, TS ID 1, Daily Average 1, Abnormal indoor temp 1, AO 101-1, and Geo 301-01).” [0283] “For example, the entity graph 800 shows that a person named John (object entity) 804 isAKindOf (relational entity) 806 User (class entity) 808. John 804 Owns (relational entity) 810 the Thermostat 802. The Thermostat 802 has a location attribute (dynamic attribute) 812 that isLinked (relational entity) 814 to Geo 301-01 (data entity) 816, which isAKindOf (relational entity) 818 an Address (class entity) 820… AI 201-01 826 hasOperation (relational entity) 836 of Daily Average 1 (data entity) 838, which isAKindOf (relational entity) 840 Analytic Operator (class entity) 842. Thus, Daily Average 1 results from an analytic operation that calculates the daily average of the indoor temperature. AI 201-01 826 further hasOperation (relational entity) 854 of Abnormal Indoor Temperature (data entity) 856, which isAKindOf (relational entity) 858 Analytic Operator (class entity) 860. Accordingly, Abnormal Indoor Temperature results from an analytic operation to determine an abnormal temperature (e.g., exceeds or falls below a threshold value).” [0318] “The DAG may define a workflow or DAGs can be retrieved by workflow manager 922 and used to determine how and when to process incoming data samples.” [0322] “Each DAG may define a workflow or sequence of operations which can be performed by timeseries operators 906 on the raw data timeseries. When new samples of the raw data timeseries are received, workflow manager 922 can retrieve the corresponding DAG and use the DAG to determine how the raw data timeseries should be processed. In some embodiments, the DAGs are declarative views which represent the sequence of operations applied to each raw data timeseries” [0323] “DAGs apply over windows of time. For example, the timeseries processing operations defined by a DAG may include a data aggregation operation that aggregates a plurality of raw data samples having timestamps within a given time window.”) and at least Fig. 8 shows an entity graph of the digital twins model including matched function nodes, such as operation nodes 838, 856, which performs functions according to the temperature data such as a current indoor temperature attribute associated with the thermostat 802 (identified metadata associated with a sensor node); the matching occurs, for example, by determining associations of operations as in stored DAGs with input timeseries data and metadata, such as the timeseries ID and time values;
the at least one … function node being a different node than the sensor node at least by (Fig. 8) which shows the thermostat node 802 as a different node than operation nodes 838, 856;
provide at least some of the sensor data to at least one user-defined function that is represented by the at least … function node; and executing the at least one … function at least by ([0318] “timeseries operators 906 are triggered in a particular sequence defined by a directed acyclic graph (DAG). The DAG may define a workflow or sequence of operations or transformations to apply to one or more input timeseries. For example, the DAG for a raw data timeseries may include a data cleansing operation, an aggregation operation, and a summation operation (e.g., adding two raw data timeseries to create a virtual point timeseries). The DAGs can be stored in a DAG database 930 within storage 614, or internally within timeseries processing engine 904. DAGs can be retrieved by workflow manager 922 and used to determine how and when to process incoming data samples. Exemplary systems and methods for creating and using DAGs are described in greater detail below.” [0322] “Each DAG may define a workflow or sequence of operations which can be performed by timeseries operators 906 on the raw data timeseries. When new samples of the raw data timeseries are received, workflow manager 922 can retrieve the corresponding DAG and use the DAG to determine how the raw data timeseries should be processed. In some embodiments, the DAGs are declarative views which represent the sequence of operations applied to each raw data timeseries.” [0323] “the timeseries processing operations defined by a DAG may 
Park fails to disclose “… at least one user-defined function node…”
However, Park 2 teaches the above limitation at least by ([0276] “DAG 1000 is created based on user input. A user can drag-and-drop various input blocks 1002-1004, functional blocks 1006-1012, and output blocks 1014-1016 into DAG 1000 and connect them with arrows to define a sequence of operations. The user can edit the operations to define various parameters of the operations. For example, the user can define parameters such as upper and lower bounds for the data cleansing operations in blocks 1006-1008 and an aggregation interval for the aggregation operation in block 1010. DAG 1000 can be created and edited in a graphical drag-and-drop flow editor without requiring the user to write or edit any formal code…DAG generator 620 is configured to automatically generate the formal code used by timeseries operators 606 based on DAG 1000.” [0323] “Still referring to FIG. 13B, process 1350 is shown to include identifying one or more stored DAGs that use the timeseries as an input (step 1358). Step 1358 can include obtaining the stored DAGs via timeseries via timeseries storage interface 616 and identifying the required timeseries inputs of each DAG. For each DAG that uses the timeseries as an input, process 1350 can identify the timeseries processing operations defined by the DAG (step 1360). The timeseries processing operations can include data cleansing operations, data aggregation operations, timeseries adding operations, virtual point calculation operations, or any other type of operation that can be applied to 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Park 2 into the teaching of Park because the references similarly disclose space graphs representing digital twins of real-world systems. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Park to further include the user-defined operations/DAGs as in Park 2 in order to enable full customizability wherein the user is able to dynamically define the operations for inputted timeseries data.
Regarding claim 16, Park discloses:
A computer storage media storing computer-readable instructions that, when executed, cause a computing device to: obtain a graph associated with a digital twins object model, the graph having a sensor node representing a sensor at least by ([0057] “In some embodiments, the space graph is a digital twin of the building, wherein the entities represent at least one of spaces, people, or devices associated with the building.” [0198] “building management platform 102 stores sensor data using data entities. Each data entity may correspond to a particular sensor and may include a timeseries of data values received from the corresponding sensor.” [0458] “The space graph database 1120 can include one or more entities, included as nodes within the parses the building data of the step 1702 to identify each entity represented in the building data and identifies relationships between the entities.” [0459] “In step 1706, new building data can be received from the building data sources of the building representing operations of the physical and/or virtual components. In some embodiments, the new building data is operational data for a physical component, e.g., temperature measurements by a temperature sensor, access requests to an access control system, elevator request for an elevator, damper position of a VAV box, etc.”) and the telemetry is the sensor data including time series’ of data values;
and a … function node representing a user-defined function at least by ([0113] “In 1730, the method further includes determining input parameters of the behavior from the request message, and in 1740, generating an executable script for performing the determined behavior in association with the digital twin based on the input parameters. The input parameters may identify data that is needed to execute the behavior such as data from the asset, data from an application, stored data, and the like. In some embodiments, the method may further include outputting the executable script to an execution engine for executing the executable script with respect to an instance of the digital twin”);
determine that the … function matches the metadata associated with the sensor at least by ([0282] “still referring to FIG. 8, an entity graph 800 for the Thermostat object entity 802 includes various class entities (e.g., User, Address, SetPoint Command, and Temperature Object), relational entities (e.g., isAKindOf, Owns, isLinked, hasStorage, and hasOperation), and data entities (AI 201-01, TS ID 1, Daily Average 1, Abnormal indoor temp 1, AO 101-1, and Geo 301-01).” [0283] “For example, the entity graph 800 shows that a person named John (object entity) 804 isAKindOf (relational entity) 806 User (class entity) 808. John 804 Owns (relational entity) 810 the Thermostat 802. The Thermostat 802 has a location attribute (dynamic attribute) 812 that isLinked (relational entity) 814 to Geo 301-01 (data entity) 816, which isAKindOf (relational entity) 818 an Address (class entity) 820… AI 201-01 826 hasOperation (relational entity) 836 of Daily Average 1 (data entity) 838, which isAKindOf (relational entity) 840 Analytic Operator (class entity) 842. Thus, Daily Average 1 results from an analytic operation that calculates the daily average of the indoor temperature. AI 201-01 826 further hasOperation (relational entity) 854 of Abnormal Indoor Temperature (data entity) 856, which isAKindOf (relational entity) 858 Analytic Operator (class entity) 860. Accordingly, Abnormal Indoor Temperature results from an analytic operation to determine an abnormal temperature (e.g., exceeds or falls below a threshold value).” [0318] “The DAG may define a workflow or sequence of operations or transformations to apply to one or more input timeseries…The DAGs can be stored in a DAG database 930 within storage 614, or internally within timeseries processing engine 904. DAGs can be retrieved by workflow manager 922 and used to determine how and when to process incoming data samples.” [0322] “Each DAG may define a workflow or sequence of operations which can be performed by timeseries operators 906 on the raw data timeseries. When new samples of the raw data timeseries are received, workflow manager 922 can retrieve the corresponding DAG and use the DAG to determine how the raw data timeseries should be processed. In some embodiments, the DAGs are declarative views which represent the sequence of operations applied to each raw data timeseries” [0323] “DAGs apply over windows of time. For example, the timeseries processing operations defined by a DAG may include a data aggregation operation that aggregates a plurality of raw data samples having timestamps within a given time window.”) and at least Fig. 8 shows an entity graph of the digital twins model including matched function nodes, such as operation nodes 838, 856, which performs functions according to the temperature data such as a current indoor temperature attribute associated with the thermostat 802 (identified metadata associated with a sensor node); the matching occurs, for example, by determining associations of operations as in stored DAGs with input timeseries data and metadata, such as the timeseries ID and time values;
provide telemetry data generated by the sensor to the … function; and cause the … function to execute on the telemetry data at least by ([0318] “timeseries operators 906 are triggered in a particular sequence defined by a directed acyclic graph (DAG). The DAG may define a workflow or sequence of operations or transformations to apply to one or more input timeseries. For 
Park fails to disclose “the sensor node appearing in a subgraph of the user-defined function node;… at least one user-defined function node…”
However, Park 2 teaches the following limitations, the sensor node appearing in a subgraph of the user-defined function node at least by ([0072] “a building management system (BMS) with declarative views of timeseries data is shown, according to various embodiments. The BMS is configured to collect data samples from building equipment (e.g., sensors, 
… at least one user-defined function node… at least by ([0276] “DAG 1000 is created based on user input. A user can drag-and-drop various input blocks 1002-1004, functional blocks 1006-1012, and output blocks 1014-1016 into DAG 1000 and connect them with arrows to define a sequence of operations. The user can edit the operations to define various parameters of the operations. For example, the user can define parameters such as upper and lower bounds for the data cleansing operations in blocks 1006-1008 and an aggregation interval for the aggregation operation in block 1010. DAG 1000 can be created and edited in a graphical drag-and-drop flow editor without requiring the user to write or edit any formal code…DAG generator 620 is configured to automatically generate the formal code used by timeseries operators 606 based on DAG 1000.” [0323] “Still referring to FIG. 13B, process 1350 is shown to include identifying one or more stored DAGs that use the timeseries as an input (step 1358). Step 1358 can include obtaining the stored DAGs via timeseries via timeseries storage interface 616 and identifying the required timeseries inputs of each DAG. For each DAG that uses the timeseries as an input, process 1350 can identify the timeseries processing operations defined by the DAG (step 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Park 2 into the teaching of Park because the references similarly disclose space graphs representing digital twins of real-world systems. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in Park to further include the user-defined operations/DAGs as in Park 2 in order to enable full customizability wherein the user is able to dynamically define the operations for inputted timeseries data.
As per claim 21, claim 1 is incorporated, Park 2 further discloses:
wherein executing the at least one user- defined function involves controlling physical equipment based on the at least some sensor data at least by ([0078] “A BMS is, in general, a system of devices configured to control, monitor, and manage equipment in or around a building or building area. A BMS can include, for example, a HVAC system, a security system, a lighting system, a fire alerting system, any other system that is capable of managing building functions or devices, or any combination thereof.” [0102] “building subsystems sensors to monitor or control building 10.” [0157] “timeseries operators 606 are triggered in a particular sequence defined by a directed acyclic graph (DAG). The DAG may define a workflow or sequence of operations or transformations to apply to one or more input timeseries.” [0189] “Still referring to FIG. 6, timeseries operators 606 are shown to include a fault detector 614.” [0193] “Fault detector 614 can evaluate data timeseries 902 using a set of fault detection rules to detect faults in data timeseries 902.” [0194] “Fault detection timeseries 904 can be used by BMS 500 to perform various fault detection, diagnostic, and/or control processes”) and the DAGs, which include the user-defined nodes, trigger timeseries operators such as fault detecting resulting in various control processes for the BMS (which includes a plurality of physical equipment).
As per claim 22, claim 21 is incorporated, Park 2 further discloses:
wherein the physical equipment comprises heating, ventilation, or air conditioning equipment in a building represented in the digital twins object model at least by ([0078] “A BMS is, in general, a system of devices configured to control, monitor, and manage equipment in or around a building or building area. A BMS can include, for example, a HVAC system, a security system, a lighting system, a fire alerting system, any other system that is capable of managing building functions or devices, or any combination thereof.” [0348] “the 
Claims 11-15, 17-20 recite equivalent claim limitations as the method of claims 2-6, except that they set forth the claimed invention as a system and computer storage media, as such they are rejected for the same reasons as applied hereinabove.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2019/0158309) in view of Park (US 2018/0232459), herein referred to as “Park 2”, and further in view of Bauer (US 2020/0004862).
As per claim 7, claim 6 is incorporated, Park, Park 2 fail to disclose “wherein determining the at least one-user defined function that matches the identified metadata is further based on the access rights defined by the associated role”
However, Bauer teaches the above limitation at least by ([0038] “As explained earlier, the UDF is an application-specific piece of logic that can be associated with a specific action within the database. The UDF is triggered by an action taken within the relational database, which then notifies entities 35 running within the data lake about how and what data to ingest” [0039] “The description of which and how the data are to be ingested is defined as parameters to this “SELECT” statement. The UDF notifies via a convenient notification system to the data lake that this data should be ingested. The ingestion request is scheduled and performed at a later time. The ETL operation is executed on a each UDF may have associated access rights that govern who is allowed to trigger the ingestion, as noted earlier. The progress of the ingestion can be followed within the ETL by querying the contents of an ingestion log database” [0041] “Before migration of data into the drop zone, a data ware house owner 2 requests the creation of a drop zone database 21. The creation of this database 21 inserts the trigger mechanism into the database, and establishes correct access rights for a functional user 2 to read the data.” [0042] “Once the data warehouse 11 has moved data into the database in the drop zone, the tables to be ingested are triggered by executing the trigger on the control database by the means described previously. The UDF that implements the trigger writes into a work queue a message describing which tables and how such tables should now be ingested into the lake”) and parameters of the select statement for ingesting the data include access rights that govern who is allowed to trigger the ingestion (function that matches the identified metadata based on access right defined by the associated role).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Bauer into the teaching of Park, Park 2 because the references similarly disclose at least the execution of queries. Consequently, one of ordinary skill in the art would be motivated to further modify the system as in the .

Response to Arguments
The following is in response to the amendment filed on 05/24/21.
Regarding 35 USC 101, on pg. 8, applicant argues that applicant's claimed invention is not "practically performed in the human mind" because a human being would not mentally represent functions and sensors as separate nodes of a digital twins object model to process sensor data. Thus, the claims do not recite an abstract idea under step 2A, prong 1.
In response to the preceding argument, examiner respectfully submits that a human being, with the aid of a pen and piece of paper, could draw a digital twin model with sensors represented as separate nodes. Therefore, the claims do recite an abstract idea.
Regarding 35 USC 101, on pg. 9, applicant argues that Xin does not show the features of the claim are well-understood routine, or conventional.
In response to the preceding argument, examiner respectfully submits that the advantages recited by the applicant are not set forth or provided by the claimed invention. That is, the claim fails to recite a location or identity of a UDF as mentioned in the alleged advantages. Further, the claims do not mention “a user-defined function as its own node in a digital twins model” as explicitly stated by the applicant.

In response to the preceding argument, examiner respectfully submits that neither claim 21 or 22, or any other claim explicitly recites “restricting access of the at least one user-defined function node to multiple sensor nodes within a subtree of the at least one user-defined function node”. Further, the “executing the at least one user-defined function involves controlling physical equipment based on the at least some sensor data” and the “wherein the  physical equipment comprises  heating, ventilation, or air conditioning equipment in a building represented in the digital twins object model.” merely implement generic computing functions onto generic computing components and these claims further inherit the same abstract idea as recited in the independent claims upon which they depend.
Regarding 35 USC 103, on pg. 11, applicant argues that Park ‘309 is not prior art because the subject matter used to reject the claims does not appear to be present earlier in the priority chain.
In response to the preceding argument, examiner respectfully submits that at least the following disclose the space graphs earlier in the priority chain:
 [0282] of the specification filed on 07/07/17 in application 15/644,581 discloses entity graphs which shows how a building is organized and how the different systems and spaces within the building relate to each other;
[Figs. 11A-11B] of the drawings filed on 07/07/17 in application 15/644,581 show two different entity graphs which include similar relations as those shown in Fig. 13 as provided by the applicant (on page 11 of applicant’s remarks). That is, 
[0111] of the specification filed on 11/17/17 in US provisional application 62/588,179 describes an entity graph of entity data which describes the attributes of various entities and the relationships between them;
[Fig. 5] of the drawings filed on 11/17/17 in US provisional application 62/588,179 shows the entity graph as described in at least [0111].
	
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gallo (US 2015/0341979) discloses the matching of sensor data to customized formulas, algorithms, heuristics, and rules.

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P BARTLETT whose telephone number is (469)295-9085.  The examiner can normally be reached on M-Th 11:30-8:30, F 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MATTHEW ELL/Primary Examiner, Art Unit 2145